OPINION — AG — (1) A PERSON APPOINTED UNDER 82 O.S.H. 781 BY A BOARD OF COUNTY COMMISSIONERS AS A MEMBER OF THE BOARD OF DIRECTORS OF A COUNTY WATER IMPROVEMENT DISTRICT CREATED UNDER AUTHORITY OF 82 O.S.H. 771 AND FOLLOWING, INCLUDING A PERSON SO APPOINTED AS A MEMBER OF SUCH BOARD OF DIRECTORS AND DESIGNATED BY THE BOARD OF COUNTY COMMISSIONERS AS THE CLERK THEREOF, DOES NOT HAVE A FIXED `TERM' OF OFFICE, BUT HOLDS SUCH OFFICE DURING THE PLEASURE OF THE BOARD OF COUNTY COMMISSIONERS AND UNTIL A SUCCESSOR IS APPOINTED (OR DESIGNATED AS CLERK IN THE CASE OF ONE DESIGNATED AS CLERK) BY THE BOARD OF COUNTY COMMISSIONERS AND HAS BEEN QUALIFIED. (2) BECAUSE OF THE ABSENCE OF ANYTHING IN THE STATUTES TO THE CONTRARY, THE BOND REQUIRED OF THE CLERK OF THE BOARD OF DIRECTORS OF A COUNTY WATER IMPROVEMENT DISTRICT CREATED UNDER THE AUTHORITY OF 82 O.S.H. 771 AND FOLLOWING IS REQUIRED ONLY IN CONNECTION WITH QUALIFYING FOR THE OFFICE OF CLERK AND COVERS THE ENTIRE "TENURE" OF THE PERSON SO QUALIFYING, SO THAT, IF A PERSON APPOINTED AS A MEMBER OF THE BOARD OF DIRECTORS AND DESIGNATED AS THE CLERK THEREOF HAS FURNISHED THE BOND REQUIRED BY STATUTES IN CONNECTION WITH HIS QUALIFYING FOR SUCH OFFICE CLERK, HE IS NOT REQUIRED TO FURNISH A NEW BOND AS CLERK UNLESS AND UNTIL HE IS AGAIN DESIGNATED AS SUCH CLERK. CITE: ARTICLE XXIII, SECTION 10, 82 O.S.H. 809, 82 O.S.H. 781 (JAMES C. HARKIN)